DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 03/16/2022 in response to 103 rejection have been fully considered but they are not persuasive. 
Applicant states that the primary reference Huber discloses a QR code on a lock, but the QR code is based on a static lock identifier and there is no update code used to produce the QR code. As such Huber does not discloses the amended limitation, the dynamic graphic is generated based on at least an identification code and an update code…where the update code is regenerated to change the dynamic graphic”.
Examiner would like to point out that Huber in Para:00040 teaches the above claimed limitation. 
Para:0040 discloses the dynamic QR code is periodically changed using a time-based cryptographic algorithm to generate different access code, which meets the claim limitation.

Examiner Note: If any questions or concerns remains, Examiner respectfully request that applicant to contact and arrange an interview

Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7. Independent Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the
invention.

8. The independent claim 1 recites: S1: “generating a dynamic graphic based on at least an identification code and an update code and presenting the dynamic graphic on a display apparatus, and generating an unlock password according to the identification code and the update code, wherein the updated code is regenerated to change a dynamic graphic;
S2: a user terminal device acquiring the dynamic graphic and sending the dynamic graphic to a server; S3: the server decoding the dynamic graphic to obtain at least the identification code and the update code; S4: the server obtaining an unlock password according to the identification code and the update code; S5: the server sending the unlock password to the user terminal device”. 

Examiner would like to point out that the claim limitation recites, the user terminal device acquiring the dynamic graphic and sending the dynamic graphic to a server and the server sending the unlocking password to the user terminal device, wherein the server obtains an unlocking password based on the certificate, the identification code and the updated code, wherein the updated code is regenerated to change the dynamic graphics.

It is not clear how the server can send the unlocking passwords to the user terminal device, because none of the limitations require that the user terminal be registered with the server, as such any user terminal device can be used to unlock the air conditioning unit resulting in an unsecure air conditioning unit.
Appropriate correction is required.

                                            Claim Interpretation - 35 USC § 112
9. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C.112 (f) except as otherwise indicated in an Office action.

10. Claims 11-20 recites the limitation, “air-conditioning unit”, which have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “unit” coupled with functional language “comprising” without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.

Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

11. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: See paragraphs 0044.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.

For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
12. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US Pub.No.2014/0375422) and in view of Avetosov (US Pub.No.2021/0258308) and further in view of Belhadia (US Pub.No.2016/0260271).

14.  Regarding claims 1 and 11 Huber teaches an unlock method and an unlock system, comprising: 
S1: a control apparatus generating a dynamic graphic based on at least an identification code and an update code and presenting the dynamic graphic on a display apparatus, and generating an unlock password based on the identification code and the update code (Para: 0040 teaches the electronic locks that communicate a lock identifier in a static or dynamic machine-readable optical form. The electronic lock includes computer hardware and software/firmware that executes a time-based cryptographic algorithm to generate different access codes that are valid during different periods of time (e.g., periods lasting for a number of seconds, minutes, hours, or days). The electronic locks can then be used in connection with computing devices and/or computing systems, which execute the same or a complimentary time-based cryptographic algorithm to generate the same access codes as the electronic lock during the same period, and which are useable for unlocking/accessing the electronic lock during the period. The lock identifier of the electronic lock will be communicated visually/optically to the computing devices and/or computing systems, and can be used during generation of the access codes and/or for validation of a person attempting to access the electronic lock. Para: 0041 teaches a mechanical lock includes a rotating and/or deterministically changing access code, and a machine-readable optical identifier that includes at least a lock identifier. Based on visually/optically reading the lock identifier, and based on past knowledge of access to the mechanical lock, a computing device and/or a computing system can provide a user a current access code to grant access to the mechanical lock.
Para: 0071 teaches the electronic lock 100 can include one or more dynamic displays. The dynamic display 301 may display one or more of a machine-readable optical identifier 302, log information, battery level information, etc. In some embodiments, the machine-readable optical identifier 302 displayed on the dynamic display 301 includes a plurality of encoded fields, such as lockbox identifier, battery level, log information (e.g., log entries, log hash, log version), firmware information, clock information, etc. As such, the machine-readable optical identifier 302 becomes a dynamic identifier that is updated to communicate information to other computing devices. For example, the machine-readable optical identifier 302 may be dynamically-updated to reflect a changed battery level, to include one or most recent log entr168es, to include an updated hash (e.g., SHA1) over the entire log or a portion of the log, to include a log version, to warn of repeated denied access attempts, etc), 
wherein the update code is regenerated to change the dynamic graphic (Para:0040 teaches the dynamic QR code is periodically changed using a time-based cryptographic algorithm to generate different access code);

S2: a user terminal device acquiring the dynamic graphic and sending the dynamic graphic to a server; S3: the server decoding the dynamic graphic to obtain at least the identification code and the update code; S4: the server obtaining an unlock password according to the identification code and the update code  (Para: 0050-0053 teaches the access code that has been generated by the electronic lock 100 for the current period, the electronic lock 100 includes a machine-readable optical identifier  (i.e., the depicted Quick Response Code (QR Code)). The machine-readable optical identifier encodes at least a lock identifier that provides the identity the electronic lock 100 as it is registered in a lock management system. The machine-readable optical identifier enables the user to optically obtain the lock identifier using a camera or other optical sensing device of a properly configured electronic device. After doing so, the portable electronic device will provide the user with the access code that is valid during the current period at the electronic lock 100. The access code that is provided by the portable electronic device may be computed by the portable electronic device itself based on the lock identifier. Para:0124 and  Para: 0147-0149 teaches receiving an access code that includes a validity start time and a validity end time. For example, the lock 701 can receive the access code from the mobile device 702. The access code may include different data fields, including a validity start time and a validity end time. Verifying authenticity of the access code. For example, the lock 701 can decrypt/decode the access code with a shared key (e.g., one shared with the server 703), and/or verify a checksum of the access code, to verify the authenticity of the access code);

S5: the server sending the unlock password to the user terminal device; S6: the user terminal device displaying the unlock password; S7: inputting the unlock password through an input device; and S8: the control apparatus comparing the generated unlock password with the input unlock password to judge whether to grant a corresponding permission (Para: 0051 and Para:0143-0146 teaches the electronic lock 100 includes and employs computer circuitry and software/firmware to execute the time-based algorithm that generates access codes that are valid for limited periods of time. The computer circuitry and software/firmware are also configured to receive user input comprising an access code. Such user input can be received at any appropriate input device, such as the depicted keypad 104. The computer circuitry and software/firmware are also configured to compare a received access code to the current access code that has been generated by the time-based algorithm at the electronic lock 100, and to grant or deny a user access to certain functionality of the electronic lock 100 based on whether the received access code matches the generated access code. Granting or denying access to functionality of the electronic lock 100 may include providing access to the lockable compartment, unlocking the shackle 101, enabling configuration capabilities, providing access to lock logs, etc);

Huber teaches all the above claimed limitations, but does not expressly teach generating an unlock password based on a certificate.

Avetisov teaches generating an unlock password based on a certificate (Para: 0159 teaches generating the code according to the certificate).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify the teachings of Huber to include generating the unlock password based on a certificate as taught by Avetisov such a setup will provide more secure authentication.

Both Huber and Avetisov teaches all the above claimed limitations but does not expressly teach the unlock method and system is for an air-conditioning unit.

Belhadia teaches the unlock method and system is for an air-conditioning unit (Para: 0040, Para: 0045 and Para: 0076 teaches the unlocking method of an air conditioner).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify the teachings of Huber in view of Avetisov to include the unlock method and system is for an air-conditioning unit as taught by Belhadia such a setup will provide a method for controlling access to locks using mobile devices and redundant channels of access controls.

15. Regarding claims 2 and 12 Huber teaches the unlock method and the unlock system, wherein the update code is regenerated according to one of the following conditions: a predetermined time has expired, or a manual refresh request is received (Para: 0039 -0040 and the update code is regenerated according to a predetermined time has expired).

16. Regarding claims 3 and 13 Huber teaches unlock method and the unlock system, wherein the dynamic graphic comprises a QR code, a bar code, a numeral, a letter, or a combination thereof (Para: 0052 and Para: 0058 teaches the dynamic graphic comprises a QR code).

17. Regarding claim 4 Huber teaches the unlock method, wherein in step $2, the user terminal device acquires the dynamic graphic through an optical input device or by manual input of the user (Para: 0051-0052 and Para: 0058 teaches the user terminal acquires the dynamic graphic through an optical input device).

18. Regarding claim 5 and 14 Huber teaches unlock method and the unlock system, wherein the update code comprises a randomly generated character string (Para: 0071-0072 teaches the update code comprises a randomly generated textual string).

19. Regarding claim 5 Huber in view of Avetisov teaches the unlock method, wherein the certificate is a share certificate stored in the server and the control apparatus (Avetisov: Para:0159 teaches the certificate is shared and stored in the server and the  device), and an algorithm for the control apparatus to generate the unlock password in step S1 is the same as an algorithm for the server to generate the unlock password in step S5 (Huber: Para: 0141 and Para: 0144 teaches the algorithm is used to generate the access code/ password, is the same for the server and the device).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify the teachings of Huber to include the certificate is a share certificate stored in the server and the apparatus as taught by Avetisov such a setup will provide more secure authentication.

20. Regarding claims 7 and 15 Huber teaches unlock method and the unlock system, wherein the algorithm comprises an irreversible hash algorithm (Para: 0040, Para: 0056 and Para: 0073 the algorithm is a cryptographic hash algorithm, which is irreversible and is known in the art).

21. Regarding claim 8 Avetisov teaches the unlock method, wherein the server stores a series of identification codes and certificates corresponding to the identification codes, and in step S4, the server looks for a certificate corresponding to the identification code according to the identification code (Para: 0159 teaches the server stores and looks for the certificate corresponding to the code).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify the teachings of Huber to include the server stores the identification codes and certificates, and the server looks for a certificate corresponding to the identification code as taught by Avetisov such a setup will provide more secure authentication.
22. Regarding claims 9 and 16 Huber teaches all the above claimed limitations, but does not expressly teach the unlock method and the unlock system, wherein the identification code comprises a MAC address.
 Avetisov teaches the unlock method and the unlock system, wherein the identification code comprises a MAC address (Para: 0041 and Para: 0105 teaches the code or identifier comprises a MAC address).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify the teachings of Huber to include the identification code comprises a MAC address as taught by Avetisov such a setup will uniquely identifies the device.

23. Regarding claims 10 and 17 Huber teaches the unlock method and the unlock system, wherein the step of granting a corresponding permission to the user comprises granting a control or debugging permission of the air-conditioning unit in a predetermined time (Para: 0091-0091 and Para: 0143-0146 teaches granting permission to the user)

24. Regarding claim 18 Huber teaches the unlock system, wherein the operation of granting a corresponding permission to the user comprises displaying content and a page corresponding to the permission on the display apparatus (Figs.11-13 and Para:0090-0091 and Para:0095 granting permission to the user comprises displaying content corresponding to the permission on the display).

25.  Regarding claim 19 Huber teaches the unlock system, wherein the display apparatus comprises a touch screen (Para: 0077 teaches the display apparatus comprises a touch screen) 

26. Regarding claim 20 Huber teaches the unlock system, wherein the input apparatus comprises a physical keyboard or a virtual keyboard located on the touch screen (Para: 0051 and Para: 0057 teaches the input apparatus comprises a physical keyboard).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431